Exhibit 10.1

Annual Incentive Award Plan Criteria for Fiscal Year 2013 for Named Executive
Officers

The Annual Incentive Plan rewards performance based upon the following four
metrics: Three financial metrics: 1) corporate SG&A, 2) EBITDA, and 3)
manufacturing cash; and one independent metric: 4) successful quality engine
launch. The named executive officers are assigned the following Target Award
(Dollar Value or Percentage of base salary) for fiscal year 2013 Annual
Incentive Awards:

 

Level

  

Target Award ($ or Percentage)

CEO                        $1,000,000 COO (12)    80% 12    75% 11    65%

Awards are based upon the success of these metrics. The three financial metrics
will only be paid if a threshold amount of manufacturing cash is met. However,
the success of the engine launch is independent of the financial metric results
and will be paid if the successful quality engine launch goal is met. Awards are
calculated as illustrated in the table below:

 

Base Salary   x  

Target Award

($ or Percentage)

  x   Metric Weight   x  

Metric

Performance

Factor

  =  

Final

Award

The payout multiple of a participant’s Target Award is as follows:

Payout Multiple of Target Award Percentage

 

Threshold    25% Target    75% Distinguished    100%